NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0825n.06

                                           No. 11-1198

                          UNITED STATES COURT OF APPEALS                                  FILED
                               FOR THE SIXTH CIRCUIT
                                                                                     Aug 01, 2012
UNITED STATES OF AMERICA,                           )                          LEONARD GREEN, Clerk
                                                    )
       Plaintiff-Appellee,                          )
                                                    )       ON APPEAL FROM THE
v.                                                  )       UNITED STATES DISTRICT
                                                    )       COURT FOR THE EASTERN
HOWARD KEITH JACKSON,                               )       DISTRICT OF MICHIGAN
                                                    )
       Defendant-Appellant.                         )
                                                    )




       BEFORE: ROGERS and STRANCH, Circuit Judges; PEARSON, District Judge.*


       PER CURIAM. Howard Keith Jackson appeals, through counsel, a special condition of the

sentence imposed by the district court which allegedly delegates to the Probation Department the

authority to determine whether to impose drug and alcohol testing. In a pro se supplemental brief,

Jackson also challenges his conviction.

       A jury found Jackson guilty of being a felon in possession of a firearm following three

violent felony or serious drug convictions in violation of 18 U.S.C. § 922(g)(1) and § 924(e). The

district court sentenced him as an armed career criminal to the mandatory minimum of 180 months

in prison, to be followed by three years of supervised release. The court imposed as a standard

condition of supervised release that Jackson “submit to one drug test within 15 days of release from

imprisonment and at least two periodic drug tests thereafter, as determined by the court.” The court


       *
        The Honorable Benita Y. Pearson, United States District Judge for the Northern District of
Ohio, sitting by designation.
No. 11-1198
United States v. Jackson

also imposed a special condition of supervised release that stated as follows: “The defendant shall

participate in a program approved by the Probation Department for substance abuse which program

may include testing to determine if the defendant has reverted to the use of drugs or alcohol. If

necessary.”

        On appeal, Jackson argues that, in imposing the special condition of supervised release, the

district court improperly delegated its judicial authority to the United States Probation Office by

vesting a probation officer with the discretion to determine whether and how often Jackson would

be subject to drug testing. The government contends that Jackson’s challenge to the special

condition is premature and that, in any case, the district court properly imposed the condition.

        Because Jackson raises a purely legal challenge to whether the district court improperly

delegated its authority by imposing the special condition, his claim is ripe for review. See United

States v. Thompson, 653 F.3d 688, 692-93 (8th Cir. 2011) (addressing on direct review a claim that

certain special conditions of supervised release constituted an impermissible delegation of judicial

authority); United States v. Heckman, 592 F.3d 400, 409 (3d Cir. 2010) (same). We limit our review

of Jackson’s claim to plain error, however, because he failed to raise it when given the opportunity

to do so by the district court at the conclusion of the sentencing hearing. See United States v. Inman,

666 F.3d 1001, 1003 (6th Cir. 2012). To establish plain error, Jackson must show that an obvious

or clear error affected both his substantial rights and the fairness, integrity, or public reputation of

his judicial proceedings. Id. at 1003-04.

        According to Jackson, only the court may determine “whether,” “how,” and “how many

times” a sentencing condition may be imposed, and may delegate merely “where and when the

condition will be satisfied” to the Probation Department. See United States v. Stephens, 424 F.3d

                                                  -2-
No. 11-1198
United States v. Jackson

876, 880-81 (9th Cir. 2005); see also United States v. Smith, 561 F.3d 934, 942 & n.7 (9th Cir. 2005)

(noting government’s concession that court’s failure to specify maximum number of drug tests was

“an impermissible delegation of the court’s statutory duty under 18 U.S.C. § 3583(d)”); United

States v. Meléndez-Santana, 353 F.3d 93, 101 (1st Cir. 2003), overruled on other grounds by United

States v. Padilla, 415 F.3d 211 (1st Cir. 2005) (en banc) (“Rather than simply vesting the probation

officer with the responsibility for managing the administrative details of drug treatment, the court

granted the probation officer the authority to decide whether Meléndez would have to undergo

treatment after testing positive for drugs. That treatment decision must be made by the court.”).1

The government concedes that it is at least ambiguous as to whether the court delegated to the

Probation Department the authority to determine whether drug testing should be imposed, but

contends that only an express delegation is impermissible. See United States v. Thompson, 653 F.3d

688, 693 (8th Cir. 2011) (“[A]n impermissible delegation occurs only where the district court gives

‘an affirmative indication’ that it will not retain ‘ultimate authority over all of the conditions of

supervised release.’” (citation omitted)).

       We need not resolve whether there has been an impermissible delegation here because

Jackson has failed to satisfy the remaining prongs of the plain error standard. See United States v.

Maciel-Vasquez, 458 F.3d 994, 996 (9th Cir. 2006). The government has cited cases from other

circuits which have held that defendants with similar conditions could not show an effect on their

substantial rights because of the difficulty in showing that they are worse off by having a probation




       1
        Padilla expressly upheld the holding of Meléndez-Santana that “delegation of the power to
set the maximum number of drug tests” constitutes error, 415 F.3d at 220, but held that such
delegation is not necessarily plain error, id. at 220-23.

                                                 -3-
No. 11-1198
United States v. Jackson

officer, rather than a judge, determine the maximum number of drug tests. United States v. Tejeda,

476 F.3d 471, 474-75 (7th Cir. 2007); Padilla, 415 F.3d at 221. The government also identifies

cases holding that such sentencing delegation does not affect the fairness or integrity of the

proceedings. Tejeda, 476 F.3d at 475; Maciel-Vasquez, 458 F.3d at 996; Padilla, 415 F.3d at 221-

21. Because Jackson has not attempted to challenge or distinguish these cases in his appellate briefs,

he effectively concedes that any error was not plain and that he is thus not entitled to relief.

       In his pro se supplemental brief, Jackson challenges his conviction on two grounds. First,

Jackson asserts that the district court erred “in failing to invoke the abstention doctrine under the

guise of reverse vertical preemption.” This argument appears to be grounded in the belief that the

federal government should yield to the states when it comes to enforcing criminal laws, or at least

those pertaining to firearm possession. However, the dual sovereignty doctrine allows the federal

government to prosecute a case regardless of whether the criminal conduct may be separately

prosecuted by a state. United States v. Archibald, — F.3d —, No. 11-5488, 2012 WL 2816702, at

*2 n.1 (6th Cir. July 11, 2012).

       Second, Jackson asserts that 18 U.S.C. § 924(e) is unconstitutionally vague because of the

definition of “serious drug offense” contained in § 924(e)(2)(A)(ii): “an offense under State law,

involving manufacturing, distributing, or possessing with intent to manufacture or distribute, a

controlled substance . . . for which a maximum term of imprisonment of ten years or more is

prescribed by law.” According to Jackson, the phrase “prescribed by law” is unclear and allows for

arbitrary prosecution because some criminal offenses only “prescribe” sentences greater than ten

years when certain facts are found or enhancements apply. We reject this argument. In United States

v. Rodriquez, the Supreme Court recognized that applying this statute may, in fact, be challenging

                                                 -4-
No. 11-1198
United States v. Jackson

but concluded that such difficulty does not allow courts to disregard “the clear meaning of the

statutory language” at issue here. 553 U.S. 377, 388-89 (2008); see also McNiell v. United States,

131 S. Ct. 2218, 2220-22 (2011) (explaining “how a federal court should determine the maximum

sentence for a prior state drug offense for ACCA purposes” based on the “plain text”of this statute).

       Accordingly, we affirm Jackson’s conviction and sentence.




                                                 -5-